     Case 1:21-cv-00344-DAD-EPG Document 9 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES CARPENTER,                                No. 1:21-cv-00344-NONE-EPG (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS IN PART
14    BENNY MOLINA, et al.,
                                                        (Doc. No. 8)
15                       Defendants.
16

17          Plaintiff Charles Carpenter is a state inmate proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 2, 2021, the assigned magistrate judge entered findings and recommendations

21   recommending that this action be dismissed with prejudice for failure to state a claim, failure to

22   prosecute, and failure to comply with a court order. (Doc No. 8.) Plaintiff was provided an

23   opportunity to file objections to the findings and recommendations within thirty (30) days. (Id. at

24   7-8.) Plaintiff has not filed any objections and the time to do so passed.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B), this court has conducted a

26   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

27   and recommendations to be supported by the record and by proper analysis insofar as it

28
                                                        1
     Case 1:21-cv-00344-DAD-EPG Document 9 Filed 08/02/21 Page 2 of 2


 1   recommends dismissal for failure to comply with a court order and failure to prosecute. The court

 2   declines to address any other grounds for dismissal.

 3          Accordingly,

 4          1. The findings and recommendations entered June 2, 2021 (Doc. No. 8) are adopted in

 5               part;

 6          2. This case is dismissed for failure to state a claim and failure to prosecute; and

 7          3. The Clerk of Court is directed to assign a district judge for the purpose of closing the

 8               case and then to close this case.

 9
     IT IS SO ORDERED.
10

11      Dated:      July 30, 2021
                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
